Curia.

It is clear from the statute, (nor has it ever been doubted in the great number of cases which have been before iis involving the .question,) that the sheriff may receive the money. The statute leaves it optional with the one who comes to redeem, to pay the money to either the sheriff or the judgment creditor.
The sheriff is not merely a naked agent, subject to the absolute control of the creditor as to his conduct. He had. a'discretion, as he would have on a sale upon execution, though in both cases he is quasi agent; and he was right in -receiving the current bank bills of the country, (a)
-He was also right in trusting, (though this was also in his discretion,) as to the fact, that the one who came to redeem was a regular assignee, and as such, entitled to redeem. He may receive the money, de bene esse, and satisfy himself afterwards of ’the truth. It now appears-that:there is a -subsisting judgment which has been regularly assigned. This is enough. The motion must b« denied.
Motion denied.

 Vid. M'Donald y. Nelson, (2 Cowen’s Rep. 139.)